787 F.2d 589
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THEODORE THOMAS EARGLE, Plaintiff-Appellantv.HAROLD BRADLEY, COMMISSIONER, EARNEST PELLEGRIN,COMMISSIONER; HERMAN C. DAVIS, WARDEN; JIM ROSE, WARDEN;MIKE DUTTON, WARDEN; ROBERT ROSE, HOSPITAL ADMINISTRATOR;DRS. DYER AND SULLIVAN, SURGEONS, BAPTIST HOSPITAL/TN STATEPRISON HOSPITAL; FRED TAKACS, P.A., TN STATE PRISONHOSPITAL; AND AN UNKNOWN NUMBER OF UNNAMED SHIFT CAPTAINS,ASSOCIATE WARDENS, GUARDS AND OTHER SECURITY PERSONNEL, ALLOF WHOM ARE EMPLOYEES OF THE TENNESSEE DEPARTMENT OFCORRECTIONS, Defendants-Appellees.
86-5082
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court in Nashville by orders filed November 13, 1985, dismissed defendants Bradley (Long), Pellegrin, Davis, Rose, Dutton, Rose and Sullivan.  On November 13, 1985, the action against the unknown prison officials was transferred to the Memphis District Court.  Appellant has appealed from the November 13, 1985, order dismissing Davis and Long.  The unknown prison officials were dismissed on January 14, 1986, and Dyer was dismissed on February 7, 1986.


3
The order appealed disposed of fewer than all the parties involved in the action.  Takacs remains as a defendant in the district court action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed is not final and appealable.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this Court lacks jurisdiction.  Moody, supra.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.